The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Status of Claims

	Claims 40, 42,44-47,49 are pending.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40,45,49 and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A.  Claims 40,45: in the preamble language “for increasing the number of .. motifs in a target protein of modifying a protein sequence“, the phrase “in a target protein of modifying a protein sequence “ is unclear.  Should it be “in a target protein for modifying a protein sequence “
B.	Claims 40,45,49, step a.: in the phrase 40,45,49 “do not have excessively close contacts”, the relative term “excessively close” is vague and indefinite.  The specification, although providing particular examples, does not provide a standard for ascertaining the threshold for a contact to be deemed  “excessively close”, and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.
C.	Claims 40,45,49, step b.:  In the step iv. In the phrase “…based on the occurrence of residues similar to those in the sub-epitope at aligned positions in one of the homologous protein sequences and on conservation of the secondary structure of the sub-epitope in the target protein“ – it is unclear what “sub-epitope at aligned positions in one of the homologous protein sequences” are meant: the preceding part of the claim does not address any sub-epitopes in the homologous sequences; rather, the homologous sequences are merely aligned with sequence of the target protein. 
Further, in the above phrase “conservation of the secondary structure of the sub-epitope in the target protein“ it is unclear what particular “the  sub-epitope” is meant: the preceding part of the claim does not address any sub-epitopes in the target protein; rather, the sub-epitopes addressed are for PDB library proteins.
C.	Claims 40,45,49, step b, iv.:   the recited process comprises the step “specifying exact sites in the target protein for introduction of a sub-epitope from the library based on the occurrence of residues similar to those in the sub-epitope at aligned positions in one of the homologous protein sequences and on conservation of the secondary structure of the sub-epitope in the target protein”. These limitations are generalized to the point where they do not reflect any specific and practicable series of steps that a practitioner actually perform. Rather, they stand as the place holder terms encompassing any and all activities that may arrive at the results that are simply asserted in the instant claims. While it is clear from the instant claims what applicants intended results of practicing the method should be, it is obscured by the generalized terminology what practicable series of steps are included (or excluded) from the claims scope.  The specification does not provide a standard for ascertaining the “exact sites”  that are “based on” (how?) occurrence of residues that are similar (what is the required degree of similarity?) at aligned positions in one of the homologous protein sequences (the preceding claim language does not address  any sub-epitopes in homologous protein sequences). Therefore, the metes and bounds of the claimed invention is indefinite because it cannot be established what steps or procedures are included or excluded from the scope of the claimed method.
C.	Claims 40,45,49, step d.:  the phrase “whether the number of sub-epitopes of equal“ is unclear.  Equal to what, and what “sub-epitopes are meant?

D.	Claim 44: the language “ m<:pressed in an ex:pression system” is unclear and appears to contain typos. 







	
101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 40, 42,44-47,49 are  rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.  

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical 

Steps  drawn to a mental process recited in the claims include providing protein sequence information, comparing and aligning sequences, predicting secondary structure, using information about occurrence of residues to predict sites for mutagenesis in target protein, selecting information from epitope library, comparing and prioritizing sub-epitopes and outputting information on what epitope in the protein is to be replaced.    As such, said steps are directed to collecting and comparing information. This is simply comparison and manipulation of data which can be performed mentally and is an idea of itself. Therefore, the claims are directed to an abstract idea which is a  judicial exception.


The steps are able to be performed in the mind, but for the recitation of using of a  computer program. Other than reciting “using of a computer program”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not instructions able to be performed in human mind. The mere nominal recitation of using of a  computer program does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

Step 2A Prong Two.



The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
Although the claims recite an abstract idea, they  would still be patent-eligible if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Revised Guidance, 84 Fed. Reg. at 54. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. 
In the instant case, reciting expressing protein sequence and purifying the protein are not viewed as resulting in any improvement result: the generic step of target protein’s sequence being - loosely defined, see rejections under 35 U.S.C. 112(b), above – somehow based on prioritization steps, and with no improvement  being identified, are not viewed as a practical improvement result. The breadth of the claims encompass situations wherein introducing sub-epitopes based on undefined overrepresentation of p-value does not effect crystallization properties of the target protein and thus is not necessarily limited to  proteins having desired improved characteristics. 


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

The claims address expressing and purifying a protein.  Expressing a protein of interest  is a well-understood, routine, conventional activity  of making a polypeptide of interest already engaged in by the scientific community. The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible. 
3 Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims do not purport to improve the functioning of the computer itself, or effect an improvement in any other technology or technical field.  There are no meaningful limitations in the claims, beyond generally linking the use of an abstract idea to a particular technological environment, that transform the judicial exception into a patent-eligible application such that the claim amounts to significantly more than the exception itself.  

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40, 44,45,49  are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldschmidt et al. (Protein Science, 16:1569–1576, 2007), taken together with Price et al. (Nature Biotechnology, 27 (1), pages 51-57, 2009).

Goldschmidt et al. (Protein Science, 16:1569–1576, 2007) teach analyzing sequence of protein of interest, providing a library of amino acids that are expected to increase the propensity proteins to crystallize, and providing information on which portion of the amino acid sequence of the protein of interest should be replaced with the amino acid to generate a modified protein with improved propensity to crystallize. Several residues located in close proximity and suitable for mutation are grouped into a cluster (sub-epitope)  and the server suggests mutations for the sub-epitope based on database information. p. 1570-1573. The submitted amino acids undergo three principal analyses, whose combined results determine sites most suitable for mutation (Scheme 1).  Further, a search of the PDB aims to identify known homologous structures  to identify to provide additional indication of regions which are likely to be on the protein surface and can be modified to increase number of crystal packing motifs (Fig. 1B).  

Similarly, Price et al. teach analyzing sequence of protein of interest, providing a library of amino acids (sub-epitopes) that are expected to increase the propensity proteins to crystallize, and providing information on which portion of the amino acid sequence of the protein of interest should be replaced with the amino acid to generate a modified protein with improved propensity to crystallize.

Goldschmidt et al..or Price at al.  do not teach using library comprised of epitopes.  However, as the instant claims are drawn to selecting “sub-epitope”, a “sub-epitope would be a single amino acid residue it case of epitope being two amino acid in length.  In addition, Goldschmidt et al. teach that in certain cases it is beneficial to replace several residues in an epitope and provides examples of such mutations of epitopes. For example, for Hsp33 protein, the server suggests a triple mutation, E100A, Q101A, K103A (p. 1575, left column).  Further, Price et al. teach that that crystallization propensity depends primarily on the prevalence of well-ordered surface epitopes capable of mediating inter-protein interactions.  Price et al. teach that crystallization propensity depends primarily on the prevalence of well-ordered surface epitopes capable of mediating inter-protein interactions. Optimal crystallization epitopes should mediate strong stereospecific interactions under low water-activity conditions without promoting promiscuous surface interaction. (p. 56, Discussion). 
Therefore it would be obvious to an artisan to be motivated, similarly to library of sub-epitopes in Goldschmidt et al., to generate a library of epitopes or sub-epitopes that are expected to increase propensity of proteins to crystallize, and to use such library in evaluation sequences of proteins of interest.


With regard to criteria for P-value as a metric for selection of epitopes,   Price et al. teach performing logistic regression analysis to evaluate the dependence between variables representing sequence parameters and binary outcome of the crystallization effort, namely success or failure in depositing the crystal structure into the PDB. The P-value, regression slope and predictive value of variables are presented in Figure 3 and Table 1a.



Conclusion.
	No claims are allowed.

end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb